Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5-6, 8, 10, and 13 of U.S. Patent No. 11,279,077. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1-6 and 8-11 are included in and/or can be gleaned from Claims 1-3, 5-6, 8, 10, and 13 of U.S. Patent No. 11,279,077.
Specifically, it would have been obvious to one of ordinary skill in the art that the 1. An improved core for mounting on one or more core engaging elements, the core adapted for winding and unwinding material thereon, the core being hollow and cylindrical and having an inner surface and an outer surface adapted to accommodate the material, the core having a length and two axially opposed ends, wherein the improvement comprises: a high coefficient of friction (high COF) coating disposed on the inner surface along the entire length of the core, the high COF coating adapted to increase the coefficient of friction (COF) between the inner surface of the core and the core engaging elements as set forth in Claim 1 and wherein: the high COF coating is applied to the inner surface in one or more spiral patterns as set forth in Claim 5 of the instant invention corresponds to the improved core for mounting on one or more core engaging elements, the core adapted for winding and unwinding material thereon, the core being hollow and cylindrical and having an inner surface and an outer surface adapted to accommodate the material, the core having two axially opposed ends, wherein the improvement comprises: a high coefficient of friction (COF) coating disposed on all or a portion of the inner surface in one or more spiral patterns, the high COF coating adapted to increase the coefficient of friction (COF) between the inner surface of the core and the core engaging elements as set forth in Claim 1 of U.S. Patent No. 11,279,077.
It would have been obvious to one of ordinary skill in the art that the core wherein: the high COF coating is selected from the group consisting of aqueous dispersions of anti-skid agents and silicates, latex coatings and adhesives set forth in Claim 2; the core wherein: the high COF coating comprises a high COF material; and the weight percent of high COF material in the high COF coating is between 10% and 80% set forth in Claim 3; the core of wherein: the high COF coating is applied to the inner surface in a pattern to achieve a predetermined level of surface area coverage set forth in Claim 4; the core wherein: the high COF coating is applied to the inner surface in one or more spiral patterns set forth in Claim 5; the core wherein: the one or more core engaging elements comprise a pair of chucks set forth in Claim 6 of the instant invention corresponds to the core of claim 1 wherein: the high COF coating is selected from the group consisting of aqueous dispersions of anti-skid agents and silicates, latex coatings and adhesives as set forth in Claim 2 of U.S. Patent No. 11,279,077; the core of claim 1 wherein: the high COF coating comprises a high COF material; and the weight percent of high COF material in the high COF coating is between 10% and 80% as set forth in Claim 3of U.S. Patent No. 11,279,077; the core wherein: the high COF coating is applied to the inner surface in a pattern to achieve a predetermined level of surface area coverage as set forth in Claim 5 of U.S. Patent No. 11,279,077; the core wherein: the one or more core engaging elements comprise a pair of chucks as set forth in Claim 6 of U.S. Patent No. 11,279,077.
It would have been obvious to one of ordinary skill in the art that the method of making a hollow cylindrical core, the core having a length, the method comprising the steps of: spirally winding one or more inner plies around a forming mandrel; spirally winding one or more additional plies around the forming mandrel to form a continuous core that moves axially along the mandrel before coming off the mandrel; cutting the continuous core into individual cores, each core having two axially opposed ends, an inner surface comprising one or more engaging surfaces near each end and an outer surface adapted to accommodate a material wound therein; and applying a high COF coating to the inner surface along the entire length of the core as set forth in Claim 8 of the instant invention corresponds to the method of making a hollow cylindrical core comprising the steps of: spirally winding one or more inner plies around a forming mandrel; spirally winding one or more additional plies around the forming mandrel to form a continuous core that moves axially along the mandrel before coming off the mandrel; cutting the continuous core into individual cores, each core having two axially opposed ends, an inner surface comprising one or more engaging surfaces near each end and an outer surface adapted to accommodate a material wound therein; and applying a high COF coating onto at least a portion of the inner surface, wherein: the high COF coating is applied to the inner plies before they are spirally wound around the forming mandrel as set forth in Claim 12 of U.S. Patent No. 11,279,077.
It would have been obvious to one of ordinary skill in the art that the method of making a hollow cylindrical core, the core having a length, the method comprising the steps of: spirally winding one or more inner plies around a forming mandrel; spirally winding one or more additional plies around the forming mandrel to form a continuous core that moves axially along the mandrel before coming off the mandrel; cutting the continuous core into individual cores, each core having two axially opposed ends, an inner surface comprising one or more engaging surfaces near each end and an outer surface adapted to accommodate a material wound therein; and applying a high COF coating to the inner surface along the entire length of the core as set forth in Claim 8 of the instant invention corresponds to the method of making a hollow cylindrical core comprising the steps of: spirally winding one or more inner plies around a forming mandrel; spirally winding one or more additional plies around the forming mandrel to form a continuous core that moves axially along the mandrel before coming off the mandrel; cutting the continuous core into individual cores, each core having two axially opposed ends, an inner surface comprising one or more engaging surfaces near each end and an outer surface adapted to accommodate a material wound therein; and applying a high COF coating onto at least a portion of the inner surface, wherein: the high COF coating is applied to the inner surface after spirally winding the inner plies around the mandrel and as the continuous core moves along the mandrel as set forth in Claim 13 of U.S. Patent No. 11,279,077.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 12-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camp (U.S. Patent Application Publication No. 2006/0163420).
With respect to Claim 1, Camp, Figures 1-3, teaches an improved core 10 for mounting on one or more core engaging elements 20, the core 10 adapted for winding and unwinding material thereon, the core being hollow and cylindrical and having an inner surface and an outer surface adapted to accommodate the 5material, the core 10 having a length and two axially opposed ends, wherein the improvement comprises: 
a high coefficient of friction (COF) coating disposed on all or a portion of the inner surface (see Paragraph [0006], lines 5-10), the high COF coating adapted to increase the coefficient of friction (COF) between the inner surface of the core and the core engaging elements (see Paragraph [0015], lines 1-14 and Paragraph [0016], lines 1-14).  Note that the fittings have a durometer hardness substantially lower than that of the FRP shell 12.  The shell has a hardness too great to enable the chucks to grip the shell 12. 
With respect to Claim 102, Camp further teaches wherein: the high COF coating is selected from the group consisting of aqueous dispersions of anti-skid agents and silicates, latex coatings and adhesives.  See Paragraph [0016], lines 9-12. 
With respect to Claim 4105, Camp further teaches wherein:  28the high COF coating is applied to the inner surface in a pattern to achieve a predetermined level of surface area coverage.  See Paragraph [0016], lines 5-9 which states that centrifugal force slings the material outward.
With respect to Claim 6105, Camp further teaches wherein: the one or more core engaging elements comprise a pair of chucks 14.
With respect to Claim 12, Camp, Figures 1-3, teaches an improved core 10 for mounting on one or more core engaging 15elements 14, the core adapted for winding and unwinding material thereon, the core being hollow and cylindrical and having an inner surface having a constant diameter and an outer surface 12 adapted to accommodate the material, the core having a length and two axially opposed ends, wherein the improvement comprises: 
a high coefficient of friction (COF) coating disposed directly on the inner surface (see Paragraph [0006], lines 5-10), the high COF coating adapted to increase the coefficient of friction (COF) between the inner surface of the core and the core engaging elements (see Paragraph [0015], lines 1-14 and Paragraph [0016], lines 1-14).  Note that the fittings have a durometer hardness substantially lower than that of the FRP shell 12.  The shell has a hardness too great to enable the chucks to grip the shell 12. 
 With respect to Claim 13105, Camp further teaches the core is formed of paperboard.
20the one or more inner plies are made of a high COF material (see Paragraph [0016], lines 5-8; the final product would essentially be made of a high COF material).  
With respect to Claim 14, Camp, Figures 1-3, teaches a system for improving core-chuck interaction, the system comprising: 
one or more core engaging elements 14; and 
an improved core for mounting on the one or more core engaging elements 14, the core 10 adapted for winding and unwinding material thereon, the core being hollow and cylindrical and having a length extending from one end to an axially opposed opposite end, the core having an outer surface 12 adapted to accommodate the material and an inner surface extending the length of the core and having a constant diameter, the inner surface directly contacting the one or more core engaging elements, the core further comprising a high coefficient of friction (COF) coating disposed on the inner surface (see Paragraph [0006], lines 5-10), the high COF coating adapted to increase the coefficient of friction (COF) between the inner surface of the core and the one or more core engaging elements (see Paragraph [0015], lines 1-14 and Paragraph [0016], lines 1-14).  Note that the fittings have a durometer hardness substantially lower than that of the FRP shell 12.  The shell has a hardness too great to enable the chucks to grip the shell 12.
With respect to Claim 15, Camp, Figures 1-3, teaches an improved core 10 for mounting on one or more core engaging elements, the core29 10 having an inner surface and an outer surface adapted to accommodate sheet material wound thereon, the core comprising one or more inner plies that form engaging surfaces, wherein the improvement comprises:
 all or part of the inner surface is mechanically treated to alter the 5coefficient of friction (COF) (see Paragraph [0016], lines 5-8).
With respect to Claim 16105, Camp further teaches wherein the entire inner surface is mechanically treated.
With respect to Claim 17105, Camp further teaches only the engaging surfaces are mechanically treated.
With respect to Claim 18105, Camp further teaches all or part of the inner surface is altered by mechanical abrasion.
With respect to Claim 19, Camp, Figures 1-3, teaches an improved core 10 for mounting on one or more core engaging elements, the core29 10 having an inner surface and an outer surface adapted to accommodate sheet material wound thereon, the core comprising one or more inner plies that form engaging surfaces, wherein the improvement comprises:
 all or part of the inner surface is chemically treated to alter the 5coefficient of friction (COF) (see Paragraph [0016], lines 5-8).
With respect to Claim 20105, Camp further teaches the engaging surfaces are formed of paperboard, and the paperboard that forms the engaging surfaces is chemically treated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp as applied to Claim(s) 1-2, 4, 6, 12-13, and 15-20 above.
Camp teaches all the elements of the core except for the weight percent of high COF material in the high COF coating being between 10% and 80%.
Camp is concerned with adding a coating to grip the fiber-reinforced plastic core with the end fittings.  The addition of high coefficient of friction material (see Paragraph [0016], lines 5-8) to the core increases the grip between the core and the end fittings.  Therefore, a weight % of high COF material in the coating is a result-effective variable; the higher the weight of high COF material would increase the coefficient of friction of the coating.
As such, it would have been an obvious matter of design choice at the time of the effective filing date of the claimed invention, as determined through routine experimentation and optimization, to dimension the % of coating of Camp to be between 10% and 80% as specified in Claim 3, lines 1-4 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions in order create a tighter grip between the core and the end fittings.
Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basse et al (U.S. Patent Application Publication No. 2002/0092284), hereinafter “Basse”, in view of Camp (U.S. Patent Application Publication No. 2006/0163420).
With respect to Claim 8, Basse, Figures 1-3, teaches a method of making a hollow cylindrical core 10, the core having a length, comprising the steps of: 
spirally winding one or more inner plies around a forming mandrel (see Figure 3); 
spirally winding one or more additional plies around the forming mandrel to form 10a continuous core that moves axially along the mandrel before coming off the mandrel (see Figure 3); 
cutting the continuous core into individual cores (see Paragraphs [0031]-[0035]), each core having two axially opposed ends, an inner surface comprising one or more engaging surfaces near each end, and an outer surface adapted to accommodate a material wound therein.
Basse teaches all the elements of the method steps of making a hollow cylindrical core except for the step of 15applying a high COF coating onto the one or more inner plies.
Camp teaches the step of 15applying a high COF coating onto the one or more inner plies (see Paragraph [0006], lines 5-10).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Basse with a high COF coating, as taught by Camp, because such would allow an end fittings to provide a surface that chucks can more readily “dig into” and frictionally grip the core so that slippage is prevented.  See Paragraph [0015], lines 7-9.
2 	With respect to Claim 9, Camp further teaches wherein: the high COF coating is applied to the one or more inner plies in the form of a pattern.  
With respect to Claim 11, Camp further teaches wherein: the high COF coating is applied to the one or more inner plies by spraying.  See Paragraph [0016], line 5-8, where centrifugal force slings the material outwardly.   
Allowable Subject Matter
Claims 5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 5 and 10 are is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the core set forth including the high COF coating being applied to the inner surface in one or more spiral patterns.
	None of the references of the prior art teach or suggest coating being applied in one or more spiral patterns as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the core in the manner required by the claims.
Claim 7 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the core set forth including the one or more engaging elements comprising a shaft extending axially through the entire core.
	None of the references of the prior art teach or suggest a shaft extending axially through the entire core as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the core in the manner required by the claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654